DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/05/2020 and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 09/05/2020.  These drawings are reviewed and accepted by the examiner.

 Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting Rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art, Nicolino (US 20100086141 A1), teaches:
“determining a slow time weighted ratio of a filtered first microphone signal and a filtered second microphone signal” (par. 0082; ‘Returning to FIG. 7, the tracker module 710 may receive the energy levels 1323 of various band pass filters 1320, both of FIG. 13, from the analysis module 208 of FIG. 2 to provide slow and fast moving averages. The tracker module 710, as shown in FIG. 15, may include slow moving average (SMA) block 1520, fast moving average (FMA) block 1540 and comparison block 1550. The slow and fast moving average blocks 1520 and 1540 may receive energy level signals 1323 and provide SMA and FMA signals 1523 and 1543.’);
“determining a fast time weighted ratio of the filtered first microphone signal and the filtered second microphone signal” (par. 0082; ‘Returning to FIG. 7, the tracker module 710 may receive the energy levels 1323 of various band pass filters 1320, both of FIG. 13, from the analysis module 208 of FIG. 2 to provide slow and fast moving averages. The tracker module 710, as shown in FIG. 15, may include slow moving average (SMA) block 1520, fast moving average (FMA) block 1540 and comparison block 1550. The slow and fast moving average blocks 1520 and 1540 may receive energy level signals 1323 and provide SMA and FMA signals 1523 and 1543.’);
“comparing, with a threshold, an absolute difference between the fast time weighted ratio and the slow time weighted ratio” (par. 0082; ‘The comparison block 1550 may provide a trigger signal 1553 whenever the FMA signal 1543 is larger than the SMA signal 1523, by a predefined offset.’).
However, the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “adjusting a gain on the voice operated control system when the absolute difference is greater than a threshold, wherein a voice activity status is utilized to control the gain on the voice operated control system and to adjust a level of a signal directed to a voice receiving system in communication with the voice operated control system” in combination with the other claimed features. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 16, 17, and 19 of U.S. Patent No. US 10163453 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to adjusting a gain on a voice operated control system.

Instant Application
US Patent
1. A method of adjusting a gain on a voice operated control system, comprising: determining a first slow time weighted ratio of a filtered first microphone signal and a filtered second microphone signal; determining a first fast time weighted ratio of the filtered first microphone signal and the filtered second microphone signal; determining a second slow time weighted ratio of the filtered first microphone signal and a filtered third microphone signal; determining a second fast time weighted ratio of the filtered first microphone signal and the filtered third microphone signal; comparing, with a first threshold, a first absolute difference between the first fast time weighted ratio and the first slow time weighted ratio; comparing, with a second threshold, a second absolute difference between the second fast time weighted ratio and the second slow time weighted ratio; and adjusting the gain on the voice operated control system when the first absolute difference is greater than the first threshold or the second absolute difference is greater than the second threshold, wherein a voice activity status is utilized to control the gain on the voice operated control system and to adjust a level of a signal directed to a voice receiving system in communication with the voice operated control system.
1. A method of adjusting a gain on a voice operated control system, comprising: receiving a first microphone signal; receiving a second microphone signal; filtering the first microphone signal to provide a filtered first microphone signal; filtering the second microphone signal to provide a filtered second microphone signal; updating a slow time weighted ratio of the filtered first and second microphone signals; updating a fast time weighted ratio of the filtered first and second microphone signals, wherein the fast time weighted ratio is calculated, based on a fast time weighted average of the filtered first microphone signal that is calculated based on a fast time weighting coefficient that is greater than a slow time weighting coefficient utilized in a slow time weighted average of the filtered first microphone signal utilized in calculating the slow time weighted ratio; calculating an absolute difference between the fast time weighted ratio and the slow time weighted ratio; comparing the absolute difference with a threshold; and increasing the gain on the voice operated control system when the absolute difference is greater than the threshold, wherein a voice activity status is utilized to control the gain on the voice operated control system and to adjust a level of a signal directed to a voice receiving system in communication with the voice operated control system.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658